Citation Nr: 1431205	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-42 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for arthritis of the left knee.

2.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to service connection for a bilateral shoulder condition, to include as secondary to service connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In October 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a rating in excess of 10 percent for arthritis of the left knee, and a rating in excess of 10 percent for degenerative joint disease of the right knee.  The Veteran also seeks service connection for a bilateral shoulder condition.

The Veteran was service connected for a right knee injury in a December 1995 rating decision.  The Veteran was rated 10 percent disabled under Diagnostic Code 5010-5257 for mild instability of the knee, and early degenerative changes, effective July 1, 1995.  An August 2004 rating decision continued the Veteran's 10 percent evaluation for his right knee, but changed the Diagnostic Code to 5010-5260 for limitation of motion and pain.  The RO noted that this issue was originally granted 10 percent for slight instability, but now the RO was rating on the basis of loss of motion and pain. 

Similarly, in a December 1996 rating decision, the Veteran's left knee was service connected and awarded a 10 percent evaluation under Diagnostic Code 5257 for residuals of an in-service strain, including stiffness and pain, effective July 1, 1995.  An October 2009 rating decision continued the 10 percent rating for the Veteran's left knee disability, but changed the Diagnostic Code to 5003-5260 for arthritis with pain and limitation of motion.  

The Board is cognizant that in rating knee disabilities, separate compensation may be warranted for arthritis, limitation of motion, and/or instability.  The Board is mindful of 38 C.F.R. § 3.344, Butts v. Brown, 5 Vet. App. 532, 538 (1993), Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), and Murray v. Shinseki, 24 Vet. App. 420 (2011). 

Next, the most recent VA examination for the Veteran's left and right knees was in July 2009.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of five years and additional treatment records added to the record, the July 2009 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

Accordingly, the Board finds that a new VA examination should be issued concerning the Veteran's claim for an increased evaluation for both left and right knee disabilities.  The examiner should offer an opinion as to the extent and severity of the Veteran's left and right knee disabilities.  All lay and medical evidence should be considered.  

Finally, the Board must remand the claim for entitlement to service connection for a bilateral shoulder condition for a VA medical examination and opinion.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was never afforded a VA examination and opinion that addresses the extent of the claimed current bilateral shoulder condition and whether this disability is related to military service.

The Veteran's service treatment records (STRs) show that in September 1977 the Veteran was treated for complaints of pain in his right shoulder ongoing for 4 days.  The medical report diagnosed a bruised deltoid muscle.  An August 1978 record noted that the Veteran hurt his "shoulder" playing football.  No assessment was provided.  

In January 1999, the Veteran sought treatment at a VA Medical Center for right shoulder pain, which he attributed to wrenching it while breaking a fall a month earlier.  December 1999 VA treatment records show a torn rotator cuff of the right shoulder.  Later VA treatment records show treatment for shoulder pain in September 2010, and from August 2011 to March 2013.  

In private treatment records dated March 1999, the Veteran was seen for a right shoulder rotator cuff tear, not resolving.

An undated letter from Dr. P.S., a VA staff physician, states that the Veteran's left shoulder x-ray showed a spur off the acromium, probably from trauma of the shoulder from playing football.

The Veteran contends that he experienced trauma to his shoulders while playing football in service, from 1977 to 1979.  He testified that while in the military he was responsible for various tasks that required lifting.  The Veteran further stated that he has been receiving treatment for pain in his shoulders since he separated from military service.  See October 2013 Board Hearing.  Also, the Veteran contended that the cane he utilized for his service connected bilateral knee disorder caused a bilateral shoulder problem (leaning on the cane causes pressure in the joints of his shoulders).  Id. 

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claim for service connection for a bilateral shoulder condition.  The examiner should offer an opinion as to whether a current bilateral shoulder disability is directly related to service or service connected bilateral knee disability.  

On remand, updated VA treatment records should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA treatment records from the Madigan Army Medical Center dating since 
August 19, 2009, and from the VA Puget Sound Health Care System dating since April 25, 2013, pertaining to any treatment the Veteran received for his left or right knee, or to his left or right shoulder.

2.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected bilateral knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.
  
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should provide an opinion on the impact the Veteran's bilateral knee disability has on his employability.

3.  Schedule the Veteran for an appropriate VA examination of his bilateral shoulders.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner, and the claims file must reflect that such review took place.  All indicated studies should be conducted, and all findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disorder is related to any in-service event.  In providing this opinion, the examiner should review and comment on the service treatment records dated in September 1977 and August 1978, which note complaints of right shoulder pain (bruised deltoid muscle) and complaint of an injury to the "shoulder" while playing football, respectively, and the undated note from Dr. P.S., a VA staff physician. 

The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disability is (a) caused by, or (b) aggravated by his service connected bilateral knee disorder.  The Veteran contends that the cane he utilizes for his service connected bilateral knee disorder causes a bilateral shoulder problem (leaning on the cane causes pressure in the joints of his shoulders).  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's bilateral shoulder disability found prior to aggravation; and (b) the increased manifestations that are proximately due to the service connected bilateral knee disorder. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Then, the RO/AMC should readjudicate the claims on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



